November 13, 2012.




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       IN THE MATTER OF D.L.W., a Juvnile

NO. 14-12-00780-CV

                        ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on August 20, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, D.L.W.
      We further order this decision certified below for observance.